      Case 4:19-cv-02004-AKK-HNJ Document 21 Filed 10/02/20 Page 1 of 2                    FILED
                                                                                  2020 Oct-02 AM 10:55
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

ANTONY M. DEVADAS,                         )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No. 4:19-cv-02004-AKK-HNJ
                                           )
WILLIAM BARR, et al.,                      )
                                           )
       Respondents.                        )

                          MEMORANDUM OPINION

      On July 30, 2020, the magistrate judge entered a report recommending the

court dismiss this 28 U.S.C. § 2241 petition without prejudice and advising

Petitioner of his right to file specific written objections within fourteen (14) days.

(Doc. 18).   On August 11, 2020, Devadas filed objections to the report and

recommendation. (Doc. 19). On October 2, 2020, Respondents filed a motion to

dismiss the action as moot. (Doc. 20).

      Respondents support the motion with the declaration of Michael A. Martin, a

Supervisory Detention and Deportation Officer with Immigration and Customs

Enforcement (“ICE”). (Doc. 20-1). Martin’s review of Petitioner’s detention history

on the ICE database shows his release from ICE custody and removal to Sri Lanka

on September 17, 2020. (Id. at 2). A certified copy of Petitioner’s detention history

on the database corroborates Martin’s testimony. (Id. at 3).
     Case 4:19-cv-02004-AKK-HNJ Document 21 Filed 10/02/20 Page 2 of 2




      Petitioner’s removal to Sri Lanka renders his petition seeking relief in the form

of release from ICE custody moot. See Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th

Cir. 2003) (“a case must be dismissed as moot if the court can no longer provide

‘meaningful relief’”); see also Spencer v. Kemna, 523 U.S. 1, 7-8 (1998) (once a

habeas petitioner is released from custody, he must demonstrate collateral

consequences to avoid mootness doctrine). Accordingly, this matter is due to be

dismissed. Khader v. Holder, 843 F. Supp. 2d 1202, 1202 (N.D. Ala. 2011).

      Having carefully reviewed and considered de novo all the material in the court

file, including the report and recommendation, and the objections thereto, the court

ADOPTS the report of the magistrate judge and ACCEPTS his recommendation as

MODIFIED. This court finds that this habeas petition is due to be DISMISSED as

MOOT.

      The court will enter an appropriate order.

      DONE the 2nd day of October, 2020.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE
